 Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 1 of 18 PageID: 667




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


CHARLES L. BRYANT,

               Plaintiff,
                                                       Case No. 2:18-cv-5411
       v.                                              Magistrate Judge Norah McCann King

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.


                                     OPINION AND ORDER

       This matter comes before the Court pursuant to Section 205(g) of the Social Security Act,

as amended, 42 U.S.C. § 405(g), regarding the application of Plaintiff Charles L. Bryant for

Disability Insurance Benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq.

Plaintiff appeals from the final decision of the Commissioner of Social Security denying

Plaintiff’s application. After careful consideration of the entire record, including the entire

administrative record, the Court decides this matter pursuant to Rule 78(b) of the Federal Rules

of Civil Procedure and Local Civil Rule 9.1(f). For the reasons that follow, the Court reverses the

Commissioner’s decision and remands the action for further proceedings.

I.     PROCEDURAL HISTORY

       On December 19, 2014, Plaintiff filed his application for benefits, alleging that he has

been disabled since August 31, 2012. R. 257–58. The application was denied initially and upon

reconsideration. R. 136–40, 144–46. Plaintiff sought a de novo hearing before an administrative

law judge. R. 147. Administrative Law Judge Hilton R. Miller (“ALJ”) held a hearing on January

11, 2017, at which Plaintiff, who was represented by counsel, appeared and testified, as did both

                                                  1
 Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 2 of 18 PageID: 668




a medical and a vocational expert. R. 82–116. In a decision dated March 10, 2017, the ALJ

concluded that Plaintiff was not disabled within the meaning of the Social Security Act from

August 31, 2012, Plaintiff’s alleged disability onset date, through the date of that decision. R.

11–18. That decision became the final decision of the Commissioner of Social Security when the

Appeals Council declined review on February 3, 2018. R. 1–7. Plaintiff timely filed this appeal

pursuant to 42 U.S.C. § 405(g). ECF No. 1. On August 28, 2018, Plaintiff consented to

disposition of the matter by a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c) and

Rule 73 of the Federal Rules of Civil Procedure. ECF No. 9. 1 On March 11, 2020, the case was

reassigned to the undersigned. ECF No. 30. The matter is now ripe for disposition.

II.    LEGAL STANDARD

       A.      Standard of Review

       In reviewing applications for Social Security disability benefits, this Court has the

authority to conduct a plenary review of legal issues decided by the ALJ. Knepp v. Apfel, 204

F.3d 78, 83 (3d Cir. 2000). In contrast, the Court reviews the ALJ’s factual findings to

determine if they are supported by substantial evidence. Sykes v. Apfel, 228 F.3d 259, 262 (3d

Cir. 2000); see also 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence “does not mean a

large or considerable amount of evidence, but rather such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565

(1988) (citation and internal quotations omitted); see K.K. ex rel. K.S. v. Comm’r of Soc. Sec.,

No. 17-2309 , 2018 WL 1509091, at *4 (D.N.J. Mar. 27, 2018). Substantial evidence is “less

than a preponderance of the evidence, but ‘more than a mere scintilla.”’ Bailey v. Comm’r of Soc.


 1
  The Commissioner has provided general consent to Magistrate Judge jurisdiction in cases
 seeking review of the Commissioner’s decision. See Standing Order In re: Social Security Pilot
 Project (D.N.J. Apr. 2, 2018).
                                              2
 Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 3 of 18 PageID: 669




Sec., 354 F. App’x 613, 616 (3d Cir. 2009) (citations and quotations omitted); see K.K., 2018

WL 1509091, at *4.

       The substantial evidence standard is a deferential standard, and the ALJ’s decision cannot

be set aside merely because the Court “acting de novo might have reached a different

conclusion.” Hunter Douglas, Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir. 1986); see, e.g., Fargnoli

v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (“Where the ALJ’s findings of fact are supported

by substantial evidence, we are bound by those findings, even if we would have decided the

factual inquiry differently.”) (citing Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)); K.K.,

2018 WL 1509091, at *4 (“‘[T]he district court ... is [not] empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.’”) (quoting Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)).

       Nevertheless, the Third Circuit cautions that this standard of review is not “a talismanic

or self-executing formula for adjudication.” Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)

(“The search for substantial evidence is thus a qualitative exercise without which our review of

social security disability cases ceases to be merely deferential and becomes instead a sham.”);

see Coleman v. Comm’r of Soc. Sec., No. 15-6484, 2016 WL 4212102, at *3 (D.N.J. Aug. 9,

2016). The Court has a duty to “review the evidence in its totality” and “take into account

whatever in the record fairly detracts from its weight.” K.K., 2018 WL 1509091, at *4 (quoting

Schonewolf v. Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (citations and quotations omitted));

see Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981) (stating that substantial evidence exists

only “in relationship to all the other evidence in the record”). Evidence is not substantial if “it is

overwhelmed by other evidence,” “really constitutes not evidence but mere conclusion,” or

“ignores, or fails to resolve, a conflict created by countervailing evidence.” Wallace v. Sec’y of

                                                   3
 Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 4 of 18 PageID: 670




Health & Human Servs., 722 F.2d 1150, 1153 (3d Cir. 1983) (citing Kent, 710 F.2d at 114); see

K.K., 2018 WL 1509091, at *4. The ALJ decision thus must be set aside if it “did not take into

account the entire record or failed to resolve an evidentiary conflict.” Schonewolf, 972 F. Supp.

at 284-85 (citing Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978)).

       Although the ALJ is not required “to use particular language or adhere to a particular

format in conducting [the] analysis,” the decision must contain “sufficient development of the

record and explanation of findings to permit meaningful review.” Jones v. Barnhart, 364 F.3d

501, 505 (3d Cir. 2004) (citing Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119 (3d Cir.

2000)); see K.K., 2018 WL 1509091, at *4. The Court “need[s] from the ALJ not only an

expression of the evidence s/he considered which supports the result, but also some indication of

the evidence which was rejected.” Cotter, 642 F.2d at 705-06; see Burnett, 220 F.3d at 121

(“Although the ALJ may weigh the credibility of the evidence, [s/]he must give some indication

of the evidence which [s/]he rejects and [the] reason(s) for discounting such evidence.”) (citing

Plummer v. Apfel, 186 F.3d 422, 429 (3d. Cir. 1999)). “[T]he ALJ is not required to supply a

comprehensive explanation for the rejection of evidence; in most cases, a sentence or short

paragraph would probably suffice.” Cotter, 650 F.2d at 482. Absent such articulation, the Court

“cannot tell if significant probative evidence was not credited or simply ignored.” Id. at 705. As

the Third Circuit explains:

       Unless the [ALJ] has analyzed all evidence and has sufficiently explained the
       weight [s/]he has given to obviously probative exhibits, to say that [the] decision is
       supported by substantial evidence approaches an abdication of the court’s duty to
       scrutinize the record as a whole to determine whether the conclusions reached are
       rational.

Gober, 574 F.2d at 776; see Schonewolf, 972 F. Supp. at 284-85.



                                                 4
 Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 5 of 18 PageID: 671




       Following review of the entire record on appeal from a denial of benefits, the Court can

enter “a judgment affirming, modifying, or reversing the decision of the [Commissioner], with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). Remand is appropriate if the

record is incomplete or if the ALJ’s decision lacks adequate reasoning or contains illogical or

contradictory findings. See Burnett, 220 F.3d at 119-20; Podedworny v. Harris, 745 F.2d 210,

221-22 (3d Cir. 1984). Remand is also appropriate if the ALJ’s findings are not the product of a

complete review which “explicitly weigh[s] all relevant, probative and available evidence” in the

record. Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994) (internal quotation marks omitted); see

A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp.3d 512, 518 (D.N.J. 2016). A decision to “award

benefits should be made only when the administrative record of the case has been fully

developed and when substantial evidence on the record as a whole indicates that the claimant is

disabled and entitled to benefits.” Podedworny, 745 F.2d at 221-22 (citation and quotation

omitted); see A.B., 166 F. Supp.3d at 518. In assessing whether the record is fully developed to

support an award of benefits, courts take a more liberal approach when the claimant has already

faced long processing delays. See, e.g., Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000). An

award is “especially appropriate when “further administrative proceedings would simply prolong

[Plaintiff’s] waiting and delay his ultimate receipt of benefits.” Podedworny, 745 F.2d at 223;

see Schonewolf, 972 F. Supp. at 290.

       B.      Sequential Evaluation Process

       The Social Security Act establishes a five-step sequential evaluation process for

determining whether a plaintiff is disabled within the meaning of the statute. 20 C.F.R. §

404.1520(a)(4). “The claimant bears the burden of proof at steps one through four, and the




                                                5
 Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 6 of 18 PageID: 672




Commissioner bears the burden of proof at step five.” Smith v. Comm’r of Soc. Sec., 631 F.3d

632, 634 (3d Cir. 2010) (citing Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 92 (3d Cir. 2007)).

       At step one, the ALJ determines whether the plaintiff is currently engaged in substantial

gainful activity. 20 C.F.R. § 404.1520(b). If so, then the inquiry ends because the plaintiff is not

disabled.

       At step two, the ALJ decides whether the plaintiff has a “severe impairment” or

combination of impairments that “significantly limits [the plaintiff’s] physical or mental ability

to do basic work activities[.]” 20 C.F.R. § 404.1520(c). If the plaintiff does not have a severe

impairment or combination of impairments, then the inquiry ends because the plaintiff is not

disabled. Otherwise, the ALJ proceeds to step three.

       At step three, the ALJ decides whether the plaintiff’s impairment or combination of

impairments “meets” or “medically equals” the severity of an impairment in the Listing of

Impairments (“Listing”) found at 20 C.F.R. § 404, Subpart P, Appendix 1. 20 C.F.R. §

404.1520(d). If so, then the plaintiff is presumed to be disabled if the impairment or combination

of impairments has lasted or is expected to last for a continuous period of at least 12 months. Id.

at § 404.1509. Otherwise, the ALJ proceeds to step four.

       At step four, the ALJ must determine the plaintiff’s residual functional capacity (“RFC”)

and determine whether the plaintiff can perform past relevant work. 20 C.F.R. § 404.1520(e), (f).

If the plaintiff can perform past relevant work, then the inquiry ends because the plaintiff is not

disabled. Otherwise, the ALJ proceeds to the final step.

       At step five, the ALJ must decide whether the plaintiff, considering the plaintiff’s RFC,

age, education, and work experience, can perform other jobs that exist in significant numbers in

the national economy. 20 C.F.R. § 404.1520(g). If the ALJ determines that the plaintiff can do

                                                 6
 Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 7 of 18 PageID: 673




so, then the plaintiff is not disabled. Otherwise, the plaintiff is presumed to be disabled if the

impairment or combination of impairments has lasted or is expected to last for a continuous

period of at least twelve months.

III.   ALJ DECISION AND APPELLATE ISSUES

       At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity

between August 31, 2012, his alleged disability onset date, and December 31, 2017, the date on

which Plaintiff was last insured for disability insurance benefits. R. 13.

       At step two, the ALJ found that Plaintiff suffered from the following severe impairments:

hypertension and hypertensive cardiovascular disease. Id. The ALJ also found that Plaintiff’s

diagnosed impairments of chronic kidney disease and obesity and Plaintiff’s alleged arthritis

were not severe. R. 13–14.

         At step three, the ALJ found that Plaintiff did not suffer an impairment or combination

 of impairments that met or medically equaled the severity of any Listing. R. 14.

         At step four, the ALJ found that Plaintiff had the RFC to perform light work subject to

 various additional limitations. R. 14–17. The ALJ also found that this RFC permitted the

 performance of Plaintiff’s past relevant work as a security guard. R. 17. The ALJ therefore

 concluded that Plaintiff was not disabled within the meaning of the Social Security from

 August 31, 2012, his alleged disability onset date, through the date of the decision. R. 17–18.

       Plaintiff disagrees with the ALJ’s findings at steps two, three, and four and asks that the

 decision of the Commissioner be reversed and remanded for further consideration. Plaintiff’s

 Brief, ECF No. 26. The Commissioner takes the position that his decision should be affirmed

 in its entirety because the ALJ’s decision correctly applied the governing legal standards,

 reflected consideration of the entire record, and is supported by sufficient explanation and

                                                  7
 Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 8 of 18 PageID: 674




 substantial evidence. Defendant’s Brief Pursuant to Local Civil Rule 9.1, ECF No. 29.

IV.    DISCUSSION

       Plaintiff raises several challenges to the ALJ’s decision, including, inter alia, his

contention that the ALJ erred when he relied on the medical expert’s opinion that Plaintiff’s

hypertension was controlled when he took his medication and when he discounted the contrary

opinion of the consultative examiner. Plaintiff’s Moving Brief, ECF No. 26, pp. 19–23, 33–37.

This Court agrees.

       Alexander Hoffman, M.D., performed a consultative examination of Plaintiff on June 3,

2016, and completed a physical RFC assessment. R. 515–26. Dr. Hoffman noted Plaintiff’s

history of enlarged heart and a cardiac catheterization in 2014 which revealed no blockages.

Plaintiff reported no chest pain but swelling of the legs. Plaintiff was prescribed medication for

hypertension as well as a diuretic. R. 515. At the time of Dr. Hoffman’s consultative

examination, Plaintiff’s medications were Losartan and hydrochlorothiazide, Atorvastatin,

Omeprazole, Metoprolol, Potassium, Aspirin, and Vitamin D. Id. Dr. Hoffman described

Plaintiff as “stocky” and “mildly obese” at 5 feet 11 inches and 230 pounds. R. 516. Plaintiff’s

blood pressure was 160/100. Id. Dr. Hoffman also noted a regular heart rate and rhythm without

murmur or friction rub. Id. There was no evidence of swelling or edema. Id. After completing his

examination, Dr. Hoffman went on to summarize as follows:

       A 56-year-old male, with a history of enlarged heart. Never hospitalized. He did
       undergo catheterization. Not having any use of nitroglycerin. No experience of
       chest pain and no episodes of pedal edema. He has had hypertension, treated as
       noted, but it is not very well controlled since he did take his medication this morning
       and his blood pressure is 160/100. He has no history of hepatitis. Denies any use
       of intravenous drugs and does not appear to have any major cognitive issues.

Id. (emphasis added). In his RFC assessment, Dr. Hoffman opined, inter alia, that Plaintiff could

perform the following in an eight-hour work day: sit for a total of five hours, stand for a total of
                                                  8
 Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 9 of 18 PageID: 675




two hours, and walk for a total of two hours. R. 520. Plaintiff could occasionally tolerate

exposure to, inter alia, humidity and wetness; dust, odors, fumes, and pulmonary irritants; and

extreme cold. R. 524.

       At the administrative hearing, the ALJ and Plaintiff’s counsel questioned Dr. Charles

Murphy, the testifying medical expert, about Plaintiff’s hypertension and Dr. Hoffman’s findings

on consultative examination. R. 89–96. Dr. Murphy had testified that Plaintiff’s medically

determinable impairments included hypertension and hypertensive cardiovascular disease with a

borderline low ejection fraction. R. 90. Plaintiff’s counsel examined the medical expert regarding

Plaintiff’s hypertension as follows:

       Q …. The Claimant’s been described as suffering from renal hypertension. Is that
       right?

       A Well, no, not -- I mean, he’s -- he, he would certainly have renal vascular
       hypertension, which is not necessarily the same as renal hypertension.

       Q Okay.

       A And I could, I could not find, I could not find any verification of that.

       Q Okay. What is – what’s the difference between renal vascular hypertension and
       renal hypertension in layman’s terms?

       A Well, well, people with renal disease can develop hypertension through the fluid
       overload and retention of sodium and so forth. Renal vascular hypertension
       involves the narrowing of, of one of the arteries, main arteries that goes to the
       kidney, and that, of course, can precipitate hypertension.

       Q And your review of the record doesn’t reveal any of that?

       A Well, he has hypertension, which is really the main point. You know, the cause
       of it is, is not clear. I don’t see that they did testing to determine renal vascular
       hypertension, and I don’t think he’s had treatment for renal vascular hypertension,
       specifically, but he’s he has hypertension, and he’s being treated for that.




                                                 9
Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 10 of 18 PageID: 676




R. 93–94. Plaintiff’s counsel went on to specifically ask the medical expert if Plaintiff’s

hypertension was uncontrolled and whether there was evidence that Plaintiff did not take his

medication properly:

       Q Okay. And, and approaching with -- would you, would you describe him as
       having uncontrolled hypertension?

       A Well, I would describe him as having uncontrolled hypertension when he doesn’t
       take his medication. All of the blood pressures, and some of them, you know, when
       he was either at the doctor's office or if he did not take his medicine were fairly
       high. But then we, we move forward to -- oh, we move forward to later, and his --
       you know, in 2015, I’m looking at diastolics of 80 to 90, systolics of, you know, 116
       to 134, and so those are, are reasonably well controlled. At the CE, his pressure
       was 160 over 100, which was elevated. Unfortunately, they didn’t test it again,
       because, frequently, when you first go into a doctor’s office, it is high. So, I think
       it’s controllable with, with medication.

       Q Okay. Can you point me to a, an entry that, that indicates to you or indicated to
       you that he wasn’t taking his medication properly?

       A Well, there was -- I remember at least one in 9F, in February of 2015. He came
       in with a very high blood pressure, and he had been off his medication.

       Q So, did -- so, there is one entry like that?

       A Well, that’s one I wrote down.

       CLMT: I take my medicine every day.

       ATTY: I understand.

       BY ATTORNEY:

       Q Do you recall any others?

       A I didn’t -- I don’t think I wrote any down.

R. 94–95 (emphasis added); see also R. 97 (reflecting Plaintiff’s testimony that he regularly

takes his medication). Upon further examination by Plaintiff’s counsel, the medical expert

disagreed with Dr. Hoffman’s characterization of Plaintiff’s hypertension as uncontrolled and


                                                 10
Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 11 of 18 PageID: 677




disagreed, too, with Dr. Hoffman’s RFC determination, testifying that Plaintiff could stand and

walk on a sustained basis all day despite his hypertension:

       Q Okay. And you would -- you, you disagree with Dr. Hoffman, who said that he
       couldn’t stand and walk for more than four or five hours. But on one hand –

       A Well, well –

       Q Well, let me finish. Let me -- you said he, he could stand around six hours, stand
       and walk around six hours. Is around six hours are you confident that he could,
       could stand for six hours, given his –

       A His –

       Q -- hypertension, cardiovascular disease?

       A Well -- yeah, he can stand and walk six hours out of an eight-hour day, and he
       can sit six hours out of an eight-hour day.

       Q Can he sit eight hours out of -- can he stand and walk eight hours out of an eight-
       hour day?

       A Well, that’s not usually a, a question. I -- you know, it’s usually, in a typical
       workday, we’re looking at six hours, maximum, standing and walking and the other
       two is sitting. We don’t normally assess whether they can do it eight hours out of
       an eight-hour workday.

       Q Well, indulge me just for this question, and, and answer whether you think, with
       the essential hypertension that he has, renal or otherwise, and the enlarged heart
       and the coronary -- and the hypertensi[ive] coronary artery disease, whether he
       could stand and walk at a job all day.

       A Yes.

       Q On a sustained basis?

       A Yes.

R. 95–96.

       At step two of the sequential evaluation, the ALJ found, as previously noted, that

Plaintiff’s severe impairments are hypertension and hypertensive cardiovascular disease. R. 13.

At step three, the ALJ found that Plaintiff did not have an impairment or combination of
                                                11
Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 12 of 18 PageID: 678




impairments that meets or medically equals a listed impairment, reasoning as follows: “The

claimant’s hypertension and hypertensive cardiovascular disease do[ ] not meet or equal any

listing in the 4.00 category because there is no evidence of end organ dysfunction, heart failure,

or coronary artery disease, and the claimant has only a borderline low ejection fraction. (4F pgs.

18-20; 5F pgs. 15-16).” R. 14.

        At step four, the ALJ found that Plaintiff had the RFC to perform a limited range of light

work:

        After careful consideration of the entire record, the undersigned finds that the
        claimant has the residual functional capacity to perform light work as defined in 20
        CFR 404.1567(b) except the claimant can lift and/or carry up to 20 pounds
        occasionally and 10 pounds frequently; stand and/or walk with normal breaks for a
        total of about 6 hours in an 8-hour workday; sit with normal breaks for a total of
        about 6 hours in an 8-hour workday; can occasionally climb ramps and stairs, but
        never climb ladders, ropes, or scaffolds; can occasionally balance, kneel, crouch,
        squat, and crawl; cannot perform work involving hazards such as machinery,
        operating motor vehicles, and unprotected heights; must avoid temperature
        extremes; and he must avoid even moderate exposure to odors, dusts, fumes, gases,
        poor ventilation, toxic dusts, chemicals, and other irritants due to cardiovascular
        disease.

Id. The ALJ also found that Plaintiff’s hypertension was “relatively stable” and accorded “great

weight” to the medical expert’s testimony as follows:

        Considering the claimant’s relatively stable hypertension and hypertensive
        cardiovascular disease with borderline low ejection fraction, the undersigned finds
        that the claimant is limited to light exertional work, with further postural and
        environmental limitations as set forth above. While the claimant alleges disabling
        physical impairments since 2012, he did not seek regular medical treatment until
        2014, and he has required solely conservative treatment of medication management
        and diet and exercise. (4F pgs. 10-11). The claimant has only required emergency
        room treatment for his hypertension on one occasion, following approximately a
        month of medication noncompliance. (6F; l0F pgs. 4, 7-8). During routine
        appointments with his primary care physicians and cardiologist, the claimant has
        generally reported no complaints and his physicians have advised him to exercise
        regularly. (13F pgs. 12-21; 13F pgs. 3-4). The claimant has also reported relatively
        high functioning, as he still lives independently, travels via walking and public
        transportation to the library, church, friends' houses, and to shop for food on a
        daily basis, and only reported having to stop and rest after walking 20 blocks. (4E).
                                                 12
Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 13 of 18 PageID: 679




       As for the opinion evidence, the medical expert testified that the claimant’s
       hypertension and hypertensive cardiovascular disease with borderline low ejection
       fraction would limit the claimant to light exertional level work, and he should also
       avoid concentrated exposure to pulmonary irritants and temperature extremes. The
       medical expert testified that the claimant had fairly high blood pressure when he
       was not taking his medications, but once he started taking medication, his
       hypertension was relatively well controlled. (Hearing testimony). The medical
       expert’s testimony is given great weight, as he is familiar with Social Security
       policy and regulations, he reviewed the complete documentary record, and he
       provided a detailed explanation with references to the evidence in the record to
       support bis opinion. Nevertheless, the undersigned has found some additional
       postural limitations and stricter environmental limitations out of an abundance of
       caution.

R. 16–17 (emphasis added). The ALJ, however, accorded “limited weight” to the opinion of Dr.

Hoffman:

       The consultative examiner opined that the claimant could occasionally lift and carry
       up to 50 pounds and frequently lift and carry ten pounds, but could only sit for five
       hours, and stand and walk for two hours in an eight hour workday, with additional
       postural, manipulative, and environmental limitations. (14F pgs. 5-11). This
       opinion is given limited weight as his limitations on sitting, standing, and walking
       and manipulative limitations are inconsistent with his largely unremarkable
       physical examination and he provided no supporting explanation for the limitations
       on sitting, standing, walking, or postural or manipulative limitations. (14F pg. 2).
       Additionally, the opinion is internally inconsistent, as he opined that the claimant
       could frequently carry ten pounds, but only walk for two hours in an eight hour
       workday.

R. 17. The ALJ explained that the RFC found by him “is supported by the medical expert’s

testimony, the claimant’s limited treatment record, and high reported functionality.” Id. The ALJ

therefore went on to find that Plaintiff was capable of performing his past relevant work as a

security guard and, therefore, was not disabled. Id.

       Plaintiff disagrees with these findings, arguing, inter alia, that the ALJ erred in relying on

the medical expert’s finding that Plaintiff’s hypertension was controlled when he took his

medication and discounting the contrary opinion of the consultative examiner, resulting in a



                                                13
Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 14 of 18 PageID: 680




flawed RFC determination. Plaintiff’s Moving Brief, ECF No. 26, pp. 19–23, 33–37. Plaintiff’s

arguments are well taken.

       An ALJ must evaluate all record evidence in making a disability determination. Plummer,

186 F.3d at 433; Cotter, 642 F.2d at 704. “An ALJ must explain the weight given to physician

opinions. . . .” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 362 (3d Cir. 2011) (citing 20

C.F.R. § 404,1527(f)(2)(ii)). Moreover, an ALJ’s decision must include “a clear and satisfactory

explication of the basis on which it rests” sufficient to enable a reviewing court “to perform its

statutory function of judicial review.” Cotter, 642 F.2d at 704–05. Specifically, the ALJ must

discuss the evidence that supports the decision, the evidence that the ALJ rejected, and explain

why the ALJ accepted some evidence but rejected other evidence. Id. at 705–06; Diaz v.

Comm’r of Soc. Sec., 577 F.3d 500, 505–06 (3d Cir. 2009); Fargnoli, 247 F.3d at 42 (“Although

we do not expect the ALJ to make reference to every relevant treatment note in a case . . . we do

expect the ALJ, as the factfinder, to consider and evaluate the medical evidence in the record

consistent with his responsibilities under the regulations and case law.”). Without this

explanation, “the reviewing court cannot tell if significant probative evidence was not credited or

simply ignored.” Cotter, 642 F.2d at 705; see also Burnett v. Comm’r of Soc. Sec., 220 F.3d 112,

121 (3d Cir. 2000) (citing Cotter, 642 F.2d at 705). Accordingly, “the ALJ still may choose

whom to credit but ‘cannot reject evidence for no reason or the wrong reason.’” Sutherland v.

Comm’r Soc. Sec., 785 F. App’x 921, 928 (3d Cir. 2019) (quoting Morales v. Apfel, 225 F.3d

310, 317 (3d Cir. 2000)); see also Nazario v. Comm’r Soc. Sec., 794 F. App’x 204, 209–10 (3d

Cir. 2019) (“We have also held that although the government ‘may properly accept some parts of

the medical evidence and reject other parts,’ the government must ‘provide some explanation for

a rejection of probative evidence which would suggest a contrary disposition.’”) (quoting Adorno

                                                 14
Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 15 of 18 PageID: 681




v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994)); Cotter, 642 F.2d at 706–07 (“Since it is apparent that

the ALJ cannot reject evidence for no reason or for the wrong reason, . . . an explanation from

the ALJ of the reason why probative evidence has been rejected is required so that a reviewing

court can determine whether the reasons for rejection were improper.”) (internal citation

omitted).

       Here, the medical expert testified that Plaintiff has “uncontrolled hypertension when he

doesn’t take his medication[,]” pointing to one occasion in February 2015, when Plaintiff’s blood

pressure was elevated because he had not been taking his medication. R. 94–95; see also R. 436

(reflecting record where Plaintiff apparently lost his insurance coverage and did not take his

medication). However, in rendering this opinion, the medical expert did not consider all the

evidence relevant to Plaintiff’s hypertension. Specifically, the medical expert appears to have

overlooked evidence that reflects elevated blood pressure readings even when there was good

medication compliance. See, e.g., R. 353 (reflecting a November 12, 2014, office visit with a

blood pressure reading of 132/100 and the notation that Plaintiff “[t]akes BP medications as

instructed and is tolerating well except for intermittent H/As”), 351–52 (reflecting December 8,

2014, office visit with a blood pressure reading of 138/98 and the notations “[blood pressure

m]edication adherence yes. Home BP Monitoring yes,” “pt states he is taking all his medication

as directed,” “[hypertension m]edication adherence Good”), 509 (reflecting April 30, 2015,

office visit with a blood pressure reading of 140/90 and the notation “[hypertension m]edication

adherence Good”); see also R. 95 and 97 (reflecting Plaintiff’s hearing testimony that he takes

his medicine every day); Nicole B. v. Decker, No. CV 20-7467, 2020 WL 4048060, at *8 (D.N.J.

July 20, 2020) (“Stage 1 hypertension defined as 130-139 systolic, 80-89 diastolic; stage 2 as ≥

140 systolic, ≥ 90 diastolic[.]”) (citations omitted). Moreover, the medical expert went on to

                                                15
Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 16 of 18 PageID: 682




discount Plaintiff’s elevated blood pressure reading of 160/100 during Dr. Hoffman’s

consultative exam (which also found that Plaintiff’s hypertension was not controlled even with

medication, R. 516), by simply speculating that “frequently, when you first go into a doctor’s

office, it is high. So I think it’s [Plaintiff’s hypertension] is controllable with, with medication.”

R. 95.

         The ALJ accorded “great weight” to the medical expert’s opinion at step four and

explicitly relied on this expert’s testimony in crafting the RFC determination. R. 17 (assigning

“great weight” to the medical expert’s opinion and stating that the RFC assessment is supported

by, inter alia, the “medical expert’s testimony”). The flaws in the medical expert’s opinion and

testimony, i.e., his failure to take into account all the relevant evidence relating to Plaintiff’s

hypertension and relying on mere speculation to discount Dr. Hoffman’s elevated blood pressure

reading, therefore infects the RFC determination. Id. Similarly, in assigning “great weight” to the

medical expert’s flawed opinion and only “limited weight” to Dr. Hoffman’s opinions, the ALJ

based his assessment of Dr. Hoffman’s opinion, i.e., that Plaintiff’s hypertension was not well

controlled despite medication, on faulty reasoning. R. 17. Although an ALJ may choose which

evidence to credit, the ALJ cannot reject evidence for the wrong reason. Sutherland, 785 F.

App’x at 928; Cotter, 642 F.2d at 706–07; Rodriguez v. Colvin, No. CV 16-4322, 2018 WL

1474073, at *4 (E.D. Pa. Mar. 23, 2018) (“Courts have concluded that substantial evidence

cannot be based on factual errors.”) (collecting cases). Accordingly, this Court cannot conclude

that substantial evidence supports the ALJ’s evaluation of the opinion of the medical expert that

Plaintiff’s hypertension was “reasonably well controlled” with medication because the medical

expert did not take into account all the relevant data relating to Plaintiff’s hypertension and

instead relied on mere speculation to discount Dr. Hoffman’s elevated blood pressure reading

                                                  16
Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 17 of 18 PageID: 683




and opinion of Plaintiff’s hypertension. Cf. Rodriguez v. Saul, No. CV 19-16569, 2020 WL

5201346, at *3 (D.N.J. Sept. 1, 2020) (“Because the ALJ gave great weight to the medical

expert’s testimony, including the potentially incorrect statements about narcolepsy and

cataplexy, when determining that Claimant does not have an impairment that meets or medically

equals the severity of a listed impairment, the Court cannot conclude that ALJ's decision was

based upon substantial evidence.”); Smith v. Comm’r of Soc. Sec., No. 3:11-CV-221, 2012 WL

1185997, at *8 (S.D. Ohio Apr. 9, 2012) (“Accordingly, the ALJ improperly singled out the

November 3, 2009 reading, and ignored a series of elevated blood pressure readings, failing to

consider the record as a whole. Therefore, the ALJ’s finding regarding Plaintiff’s hypertension is

not supported by the record.”); Jackson v. Astrue, 733 F. Supp. 2d 506, 516 (D. Del. 2010)

(“Further, the ALJ concluded that the physicians’ opinions contained speculative statements

which were unsupported by a review of plaintiff’s medical records dated prior to the date last

insured.”), aff’d sub nom. Jackson v. Comm’r Soc. Sec. Admin., 432 F. App’x 178 (3d Cir. 2011).

       In sum, because the ALJ based his RFC determination, at least in part, on the medical

expert’s flawed testimony and because the ALJ apparently implicitly discounted on the same

flawed basis the opinion of the consultative examiner that Plaintiff’s hypertension was

uncontrolled despite medication, the Court concludes that the ALJ’s decision has not included “a

clear and satisfactory explication of the basis on which it rests” sufficient to enable this Court “to

perform its statutory function of judicial review.” Cotter, 642 F.2d at 704–05. The matter must

therefore be remanded for further consideration. It may be that, on remand, the ALJ will again

assign limited weight to Dr. Hoffman’s assessment of Plaintiff’s hypertension, craft the same

RFC, and ultimately conclude that Plaintiff is not disabled. However, at this juncture, the Court

concludes that the ALJ’s decision is not supported by substantial evidence. This Court therefore

                                                 17
    Case 2:18-cv-05411-NMK Document 31 Filed 03/26/21 Page 18 of 18 PageID: 684




concludes that the decision of the Commissioner must be reversed, and the matter must be

remanded to the Commissioner for further consideration of these issues. 2

V.       CONCLUSION

         For these reasons, the Court REVERSES the Commissioner’s decision and REMANDS

the matter for further proceedings consistent with this Opinion and Order.

         The Court will issue a separate Order issuing final judgment pursuant to Sentence 4 of 42

U.S.C. § 405(g).

         IT IS SO ORDERED.



Date: March 26, 2021                                  s/Norah McCann King
                                                    NORAH McCANN KING
                                              UNITED STATES MAGISTRATE JUDGE




2
 Plaintiff asserts a number of other errors in the Commissioner’s final decision. Because the
Court concludes that the matter must be remanded for further consideration of Plaintiff’s
hypertension, Dr. Hoffman’s opinion, and the RFC determination, the Court does not consider
those claims.
                                                  18
